PER CURIAM.
Dwayne Jones challenges his sentence as a violent career criminal resulting from his. conviction for robbery with a firearm and aggravated battery with a deadly weapon. In Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), this court held that chapter 95-182, Laws of Florida, which created the sentencing structure for violent career criminals, is an unconstitutional violation of the single subject rule. Accordingly, we reverse Jones’ violent career criminal sentence and remand for resentencing in accordance with the valid laws in effect at the time of Jones’ sentencing.
Reversed and remanded.
ALTENBERND, AC.J., and QUINCE and WHATLEY, JJ., concur.